*785OPINION.
Sternhagen :
The first issue presents the identical question which has been decided adversely to petitioner by the Board as to 1919, American Telegraph & Cable Co., 2 B. T. A. 991, decided October 26, 1925, and as to 1922 by the Court of Claims in American Telegraph & Gable Co. v. United States, 61 Ct. Cls. 326, certiorari denied, 271 U. S. 660. The present petition was filed in May, 1927. These direct authorities are based upon numerous decisions which make the law unmistakably clear in support of the Government. Under such circumstances, there is no justification for new litigation on the subject by which the payment of the tax is delayed.
The second error assigned is that the interest alleged to have accrued to the Western Union was not permitted by respondent to be deducted. The facts in evidence are inadequate for a decision. If the cash basis is used, the interest if deductible at all is only so when paid. The fact testified to that the amounts were shown on its return does not establish that in substance they either accrued or were paid. The respondent is sustained.
On the third issue there is likewise insufficient evidence to establish error.

Judgment will be entered for the respondent.